 1   MICHAEL COSENTINO State Bar No. 83253
     Counsel for the United States
 2   P.O. Box 129
     Alameda, CA 94501
 3
  Telephone: (510)523-4702
4 Facsimile: (510)747-1640

 5 Attorney for Plaintiff
     United States of America
6"

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                 SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,
                                                   Case No. C96-4092 M
12                                Plaintiff,

13                          V.

14   CHARLES L. KIMBROUGH,
                                                   WRIT OF CONTINUING
15                                Defendant,       GARNISHMENT

16                          and

17   AMAZON.COM,INC.
     AND ITS AFFILIATES,
18                                Garnishee.

19

20 TO:     Payroll Department
           AMAZON.COM,INC. AND ITS AFFILIATES
21         207 Boren Avenue N.
           Seattle, WA 98109
22

23         YOU ARE HEREBY COMMANDED TO GARNISH FOR THE BENEFIT OF

24 THE UNITED STATES OF AMERICA THE WAGES,SALARY, OR COMMISSION IN

25 YOUR CUSTODY, CONTROL, OR POSSESSION IN WHICH THE DEFENDANT-

26   JUDGMENT DEBTOR HAS AN OWNERSHIP INTEREST.

27         The name, SSN XXX-XX-8579, and last known address of the person who is

28 the defendant-judgment debtor (hereinafter "debtor") in this action and whose property
